PER CURIAM.
AND NOW, this 25th day of September, 1996, the Petition for Allowance of Appeal is granted. The Petition to Consolidate is denied. The Petition Seeking Leave to Supplement Petition for Allowance of Appeal is granted. The Petition Requesting Court’s Determination of Allocatur Petition in Light of Its Decision in Bank One, Columbus v. Mazaika is granted.
The order of the Superior Court is reversed. Smiley v. Citibank (South Dakota), N.A., — U.S. -, 116 S.Ct. 1730, 135 L.Ed.2d 25 (1996); Bank One, Columbus, N.A., v. Mazaika, — Pa. -, 680 A.2d 845 (1996).